Order entered February 26, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-01218-CV

                        STARWOOD MANAGEMENT, LLC,
                  BY AND THROUGH NORMA GONZALEZ, Appellant

                                              V.

                              DON SWAIM, ET AL., Appellees

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-13-12760-L

                                          ORDER
       We GRANT appellees’ February 20, 2015 unopposed motion for an extension of time to

file a brief. Appellees shall file a brief by MARCH 27, 2015.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE